»»»Case 18-05015 Doc 35 Filed 03/07/19 Entered 03/08/19 16:14:13 Page 1 of 2

rlth

UNITED STATES BANKRUPTCY COURT
DlSTRlCT OF CONNECT|CUT
BRlDGEPORT DlVlSlON

~Z€l`§ ifiii'i ~7 Plf 3159

»i,lS D_i$l`filt`l"i‘ i‘$®'l.liii`
Mii}GWORl` C`i

|N RE:
COREY KUPERS|\/llTH
DEBTOR : CHAPTER 7
CASE # 12-52303
February 25, 2019

El\/lER.GENCY l\/lOTlON FOR LEAVE TO FlLE LATE
OBJECTlON TO SUl\/ll\/lARY JUDGE|V|ENT `

` The undersigned respectfully objects to the l\/lotion for Summary Judgement.

This is a highly contested matter, With criminal conduct involved. The trustees in this
matter have purposefully acted inappropriately as Well as the multiple Attorneys that are
involved.

Defendant believes that the Honorable Judge l\/lanning repeatedly requested that an
Evidentiary H"earing be scheduled because of the massive amount of Fraud upon the
Court that is evident in this case. The defendant has yet to have any of these crimes
investigated. Based solely on the fact that an Evidentiary Hearing has not been
scheduled the Plaintiff’s l\/lotion for Summary Judgement should be denied.

On February 15, 2019 a l\/lOT|ON' FOR EXTENS|ON OF Tll\/lE to file an Objection to
this Summary Judgement Was filed, at approximately 4:25pm, yet the time stamp
reflects a stamp of 6:36pm. Defendant Would like to bring to the Courts attention the
time stamp on the l\/lotion for Extension of Time, because apparently the Courts stamp
machine Was not Working correctly on that day, it is a Well-established fact that the
Federal Court building is closed at 5pm and therefore it Would be impossible for the time
stamp to be correct. The defendant Would also like to point out that the second page of
the same document has a time stamp of 7:36pm, this page Was stamped only a few
seconds after the first page and Would have been impossible for this to be accurate
because the Federal Building| is closed at 5pm. Under Rule 901 'I, it is the duty of the
Attorney to make sure What is filed is accurate.

y CaS€ 18-05015 DOC 35 Filed 03/07/19 ,Entered 03/08/19 16214:13 Page 2 Of 2

The U.S_ Trustee is well aware that the Federal Building closes at 5pm, yet she
\mis|eads the court as to when the Defendants l\/lotion for'Extension of Time was fi|e'd,
knowing full well that it would be impossible for the defendant to file anything at that late
hour. Furthermore, the U.S. Trustee states that she was in her office the entire day,
whereas the Defendant did in fact record the attempted phone calls to the U.S.
Trustee’s office in order to ask for an agreed extension of time, the defendant reiterates
the fact that the recording that followed the calls stated that the office was closed due to
the Government Shut down.

The Trustee has chosen to take time pursuing false allegations against the Debtor in_ an
effort to liquidate the assets of the estate.

_ The Debtor, Corey Kupersmith for the reasons set forth herein, respectfully request
that this El\/lERGENCY l\/lotion for Relief to file an OBJECTlON TO l\/lOTlON FOR
SUl\/ll\/lARY JUDGEl\/lENT be granted

%/WM

coREY "ku wien/th
413 Byram errace
Greenwich, Ct. 06830d

 

CERT|FICATE OF SERVlCE

 

l.mai'led a copy of the foregoing this date, .':'~; 5 . '

Attorney Jeffrey Hellman, 195 Church St., New Haven, Ct. 065_10.
0 3 T\zvs~re¢‘$_ Ofr’-i vi _ .,

 

Corey Kuers ith '

